IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2409 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 130 DB 2017
                                :
           v.                   :             Attorney Registration No. 67489
                                :
ALICE ANNE PELLEGRINO,          :             (Delaware County)
                                :
                Respondent      :




                                         ORDER


PER CURIAM


       AND NOW, this 6th day of October, 2017, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Alice Anne Pellegrino is

suspended on consent from the Bar of this Commonwealth for a period of six months.

Respondent shall comply with all provisions of Pa.R.D.E. 217 and shall pay the costs

incurred by the Disciplinary Board in the investigation and prosecution of this matter.